Title: To George Washington from Vice Admiral d’Estaing, 4 October 1778
From: Estaing, Charles-Hector Théodat, comte d’
To: Washington, George


          
            Sir
            Boston Road 4th October 1778
          
          The reputation of Mr du portail made me desire to have the honor of his acquaintance—Your Excellencys recommendation, his talents and his Rank ensured him my esteem and confidence—I have endeavoured to give him marks of them—his devotion to the Service of the United States—the Sentiments which he owes you and with which he is penetrated ensure him my friendship.
          
          
          
          I made him examine the points of our exterior line of defence—and the hurried works which our circumstances permitted us to construct—observing to him, that he might have the honor of rendering you an account, that ports of such Utility and Beauty as that of Boston, seem destined to receive and protect of themselves a less numerous Squadron—or one weakened by a long Voyage—Such a Squadron might be unable to execute readily—what it was necessary for us to do immediately—in order to oppose the enemys Attempts.
          Mr Duportail will certainly have remarked that the troublesome debarkation of a heavy artillery, while it weakens the Ships moored in a road liable to attack, necessarily delays their going out—and announces that event by the preliminary reimbarking the same Artillery—while the Removal of it destroys all Land defence—at a time when it may still be wanted.
          What I have heard of Brigadier General Duportail in Europe—and the conversation whi<ch> I had with him—persuade me that you cannot make a better choice, to establish solid projects in all the interesting department of fortification. I have the honor to be with equal Respect and Attachment Sir Your Excellencys &c.
        